
























Federal Home Loan Bank
of Des Moines


2011 Annual Incentive Plan Document






--------------------------------------------------------------------------------


































CONTENTS








I.
Purpose



II.
Eligibility



III.
AIP Detail



IV.
Administration of the AIP



V.
Miscellaneous Provisions



VI.
Definitions



Table 1



















Page 2

--------------------------------------------------------------------------------




I.
Purpose



The purpose of this Annual Incentive Plan (“AIP”) is to focus the efforts of all
employees of the Federal Home Loan Bank of Des Moines (“Bank”) on the following:


•
Fulfilling the Bank's mission and vision within a safe and sound framework and
in a manner consistent with the Bank's shared values.

•
Recognizing Bank employees for their individual and/or team contributions to the
Bank's achievement of the Strategic Imperative strategies listed in the
Strategic Business Plan (“SBP”) for the calendar year for which a payout under
the AIP is made.

•
Providing incentive awards that when combined with base salaries provide
competitive total cash compensation to Bank employees.



The AIP is effective for the calendar year beginning January 1, 2011. The AIP
shall remain in effect until the Board's Human Resources and Compensation
Committee (“HRC”) terminates or amends the AIP.


Summary of the AIP


The AIP has two sets of goals: Bankwide performance goals (referred to as “Part
I” goals) and individual/team goals (referred to as “Part II” goals). Part I
goals are given greater weight for higher level employees, the logic being that
higher level employees have a greater ability to influence Bankwide performance
than lower level employees.


Awards earned under the 2011 AIP would be paid in 2012, subject to HRC approval.
Notwithstanding the formulaic computations of the AIP payouts based on incentive
goal achievement levels, actual payouts under the AIP are subject to the HRC's
review and approval and are made at the HRC's discretion.
 
The HRC may consider a variety of objective and subjective factors to decide on
the appropriate payouts including but not limited to: (i) operational errors or
omissions that result in material revisions to the financial results,
information submitted to the Federal Housing Finance Agency (“FHFA”), or data
used to determine incentive payouts; (ii) submission of information to the
Securities and Exchange Commission (“SEC”), Office of Finance (“OF”), and/or
FHFA is untimely, or (iii) the organization fails to make sufficient progress,
as determined by the FHFA, in a the timely remediation of examination,
monitoring, and other supervisory findings and matters requiring attention.


If one of the above occurs, the HRC shall consider the facts and circumstances
and reduce incentive awards commensurate with the materiality of the exception
relative to the Bank's financial and operational performance and financial
reporting responsibilities.




II.
Eligibility



All regular full-time and part-time employees are eligible to participate in the
AIP, with the exception of Internal Audit Department employees who may be
eligible to participate in a separate annual incentive plan. Temporary employees
or independent contractors are not eligible to participate in the AIP.



Page 3

--------------------------------------------------------------------------------




To be qualified for a payout, a participant must achieve a “meets expectations”
or higher evaluation of overall job performance for the calendar year, and the
participant must not be subject to any disciplinary action or probationary
status at the time of payout. Furthermore, if a participant fails to comply with
regulatory requirements or standards, internal control standards, the standards
of his or her profession, any internal Bank standard, or fails to perform
responsibilities assigned under the Bank's SBP, the HRC may determine the
participant is not eligible to receive part or all of any payout depending on
the severity of the failure, as determined by the HRC.




III.    AIP Detail


The AIP includes two components:


•
Part I - Bank-wide business with members, risk management and financial goals.

•
Part II - Individual and/or team achievement of non-financial objectives aimed
at improving the Bank's service to the shareholding members and operational
effectiveness. These are tied to the SBP where possible.



The AIP is designed to emphasize overall Bank financial performance for higher
level employees in the organization and non-financial, operationally-focused
goals for lower level employees that provide a “line of sight incentive.”


Each calendar year the HRC shall establish one or more goals for Part I,
consistent with the SBP for the calendar year. To the extent the HRC establishes
more than one goal, each goal will be weighted. Each Part I goal shall have a
threshold, target, and maximum level of performance, as appropriate.


Parts I and II goals are established for an AIP year. Recognizing that
circumstances and priorities may change, management may submit to the HRC
revisions to Part I goals. The HRC will evaluate and make a recommendation to
the Board regarding whether the Part I goals will be amended. Management may
authorize changes to Part II goals throughout an AIP Year as priorities and
circumstances dictate.


The total incentive target is a weighted average of the two parts above. An
employee's pay level and market reference determines how the total target is
split between the two parts.



Page 4

--------------------------------------------------------------------------------




The following chart provides the minimum, target and maximum percentage payouts
or rewards for each level in the Bank, and associated weights for Part I and
Part II performance components.


Classification
2011 Min/Target/Max
Reward as a % of Base Salary
Part I
% of Target
Part II
% of Target
Tier 1 (CEO)
17.5 / 35.0 / 52.5
60%
40%
Tier 2 (EVPs)
12.5 / 25 / 37.5
60%
40%
Tier 3 (Sr. Mgr.)
12.5 / 25 / 37.5
60%
40%
Tier 4 (Mgr.)
10 / 20 / 30
60%
40%
Tier 5 (Sr. Prof.)
7.5 / 15 / 22.5
50%
50%
Tier 6 (Prof.)
5 / 10 / 15
50%
50%
Tier 7 (Jr. Prof.)
4 / 8 / 12
40%
60%
Tier 8 (Staff)
3 / 6 / 9
30%
70%



The actual threshold, target, and maximum achievements levels for the Part I
goals in the 2011 AIP are presented in Table 1 (attached).


Part I 2011 Bankwide Goals


Seven Bankwide goals will focus staff's efforts on business with our members,
risk management and profitability.


The combination of objectives for Profitability and Business with Members
reflects the Bank's cooperative structure whereby the Bank needs to satisfy the
expectations of members as both shareholders and customers. Fulfilling that
cooperative mission must be done in a prudent manner so as to preserve the par
value of capital stock, which is the rationale for the Risk Management goals
including the preservation of the enterprise value. All employees should have a
portion of their incentive potential tied to Bankwide performance so that
everyone in the Bank, regardless of their role or level in the organization,
thinks about delivering value to the members and managing the Bank's risks.


Given the environment in which the Bank operates, the HRC will review
achievement on the incentive goals quarterly and consider changes to the goals
as appropriate. Structural changes in the financial services sector driven by
factors largely outside the Bank's control (such as legislative changes) may
necessitate wholesale changes in how the Bank's executives and other employees
are rewarded.


The following provides additional detail on each of the goals and the weightings
for each.


Business With Members (40% Total Weight)


The Business with Members goal is focused on maintenance and preservation of the
franchise. This is a four-part goal, with each sub-goal having a weight of 10%:


1)
Member Borrowing Penetration: Daily average number of borrowing members divided
by the daily average number of total members. This goal is the same as 2010.



2)
Member Product Usage (“Touch Points”): Index of 11 “touch points” with members:
advances, letter of credit (LOCs), deposits, safekeeping, MPF, advances via
eAdvantage, member CD purchases, AHP grant and set-aside applications, survey
contacts, and education (meetings, webinars, conferences etc.). Demand Deposit
Accounts and wire transfers are not included in the definition of “touch points”
since all members are required to have a DDA, and the only way members can move
funds out of the Bank (such as dividends) is through the Bank's wire system.
This goal is the same as 2010.


Page 5

--------------------------------------------------------------------------------






3)
Business with Creditworthy Members: Ratio of advances and LOCs to assets. Ratio
excludes members with Internal Credit Rating (ICR) scores of D, E, F, insurance
companies, housing associates, and certain large bank members. This measurement
is the average amount for the entire year with the assets being fixed at the
beginning of the year. This goal is similar to one included in the 2010 AIP.



4)
Customer Satisfaction: This would be determined by a survey of the Bank's
customers conducted by Barlow Research Associates, the same firm that has done
annual surveys for the Bank since 2007.



Risk Management (40% Total Weight)


This is a two part goal, each with a weight of 20%. The overall weight has been
increased 5 percentage points over 2010.


1)
Preservation of Enterprise Value: In 2011 this will be measured by the quarterly
average of Market Value of Capital Stock (MVCS). This is a measure that is
widely used within the Bank System and is a good measure of short-term
performance and value of the Bank's capital stock.



2)
Quality of Risk Management: The quality of risk management will be determined at
year-end by the Board's Risk Committee (RC). Unlike the 2010 AIP, there will not
be a subgoal for Sox 404 material weaknesses or significant deficiencies.
Rather, Sox 404 weaknesses would be a component considered by the RC on the
Bank's internal controls when determining the quality of the Bank's risk
management. Also for 2011, management will provide the RC with criteria that
could be used to differentiate threshold (“Moderately Successful”) from target
(“Successful”) from maximum level (“Highly Successful”) of achievement on this
goal.



Profitability (20% Total Weight)


This will be measured by the Spread between Adjusted Return on Capital Stock
(AROCS) and Average Three-Month LIBOR. This is a comprehensive measure of the
Bank's profitability and is most meaningful to the Bank's shareholders. Unlike
the 2010 AIP, the 2011 AIP would not include Net Interest Spread (NIS) as a
profitability metric. NIS would still be tracked as an achievement goal in the
2011-2013 SBP. The weight on the short-term profitability goal is reduced from
25% in the 2010 AIP to 20% in the 2011 AIP in order to increase the weight on
the Risk Management metric by 5 percentage points.


The Spread of AROCS to LIBOR is defined as follows:


(Core Net Income / Average Capital Stock) - Average Three-month LIBOR



Page 6

--------------------------------------------------------------------------------




Core Net Income is a measure of earnings adjusting for the impacts of 1) market
volatility relating to derivative and hedging activities and instruments held at
fair value, 2) realized gains (losses) on sales of securities, and 3) other
unpredictable transactions, including advance prepayments and debt
extinguishments. Core Net Income would exclude:


◦
advance pre-payment fees net of fair value adjustments;

◦
net trading account gains and losses;

◦
net fair value option gains and losses;

◦
net derivatives gains and losses;

◦
net AFS gains and losses;

◦
net extinguishment of debt losses; and

◦
hedging fair value adjustments on called debt,



but include:


◦
amortization of up-front premiums/discounts on derivative contracts; and

◦
interest income/expense on economic derivative contracts.



Achievements Levels of Part I Goals in the 2011 AIP


The threshold, target, and maximum achievements levels for the Part I goals
listed in the attached Table 1 are calibrated based on results from previous
years and projections in the Bank's 2011 SBP.


Part II 2011 Performance Goal:


Part II goals in the AIP are generally linked to the Bank's 2011 SBP. The nature
of Part II goals varies depending on individual's role and level in the
organization. For example, an individual in the Enterprise Risk Management
department might have Part II goals targeted at improving the Bank's risk
management infrastructure, while an employee in the Credit Sales department
might be focused on developing new or enhanced products for the members.
 
Payout Determination


As soon as feasible after the conclusion of each AIP Year, the HRC shall review
the Bank's performance against its Part I goals, and if appropriate, shall
approve the payout under Part I, if any.


As soon as feasible after conclusion of each AIP Year, the responsible manager
will determine the achievement and performance levels of Part II goals for
participants. Executive Management of the Bank will review, approve and submit
to Human Resources the Part II payouts for their areas of responsibility.
Executive Management and Human Resources will together calibrate the Part II
payouts across the Bank. Human Resources, after considering each participant's
performance against that individual's Part II goals, shall recommend to the HRC
for approval the payout levels under Part II. Each manager responsible for
developing Part II goals for participants is also responsible for submitting the
employee's Part II goal results to Human Resources.


If an AIP participant, or any of his or her managers or supervisors, fails to
meet the deadline for completing employee job and goal performance reviews and
submitting them to the Human Resources Department, then that individual will
have his/her AIP payout(s) withheld until such time that all performance reviews
are completed and submitted for the participant's department.



Page 7

--------------------------------------------------------------------------------




Payout amounts approved under Parts I and II are determined based on the
participant's base pay for the calendar year with respect to which the payout is
being made. A participant who has a hire date prior to the beginning of the AIP
Year is eligible to receive a full payout. A participant who has a hire date
after the beginning of the AIP Year with respect to which the payment is being
made is eligible to receive a prorated payout based on the number of full months
of service completed in the calendar year. A participant hired on or after
October 1 of the AIP Year for which payment is being made is not eligible to
receive a payout for the AIP Year in which they were hired.


Unless otherwise directed by the HRC, payments under Parts I and II shall be
made in lump sum through regular payroll distribution, as soon as possible after
payout approval but in no case more than 75 days after the end of the calendar
year. All payments under the AIP shall in any event be made by the end of the
calendar year in which payout approval has been received. Appropriate provisions
shall be made for any taxes that the Bank determines are required to be withheld
from any payment under applicable laws or other regulations of any governmental
authority, whether federal, state or local.


Employees whose employment ends during an AIP Year or after the AIP Year but
before approval of the payout for the AIP Year will not be eligible for award
payouts under the AIP unless otherwise provided for in any Executive Employment
Agreement. The HRC has the sole discretion to determine whether a payout is made
to the participant, and the amount of any such payout. Employees whose
termination occurs as the result of death, Disability, or Retirement, shall be
eligible to receive an award in an amount prorated based upon full months
completed during the calendar year with respect to which the payment is being
made, and the payout will be paid following HRC approval at the same time as any
other payouts for the calendar year are paid. Part I awards will be determined
based upon actual results achieved and Part II awards will be paid at target.


A participant who is transferred, promoted, or demoted during a calendar year
may receive a payout with respect to that calendar year that is prorated based
on the actual months worked in each position during the calendar year.




IV.    Administration of the AIP


The Bank's Board of Directors is ultimately responsible for the AIP, including
its amendment or termination. The HRC has the full power and authority of the
Board to construe, interpret and administer the AIP. Any decision arising out of
or in connection with the construction, interpretation or administration of the
AIP lies within the HRC's absolute discretion and is binding on all parties.


The HRC shall:


•
Approve Part I Bankwide goals.



•
Approve the range of potential payout opportunities for AIP participants.



•
After the end of a calendar year, approve any payouts.



•
Render any decisions necessary with regard to the interpretation of the AIP.



Day-to-day administration of the AIP is delegated to those in the Bank
responsible for Human Resources functions.



Page 8

--------------------------------------------------------------------------------




V.     Miscellaneous Provisions


The AIP, in whole or in part, may at any time or from time to time be amended,
suspended or reinstated and may at any time be terminated.


No amendment, suspension or termination of the AIP shall, without the consent of
the participants, affect the rights of the participants to any payout previously
approved by the HRC.


No participant has the right to alienate, assign, encumber, or pledge his or her
interest in any payout under the AIP, voluntarily or involuntarily, and any
attempt to do so is void.


This document is a complete statement of the AIP and supersedes all prior plans,
representations and proposals written or oral relating to its subject matter.
The Bank is not bound by or liable to any participant for any representation,
promise or inducement made by any person which is not expressed in this
document.


This AIP shall not be considered a contract of employment and nothing in the AIP
shall be construed as providing participants any assurance of continued
employment for any definite period of time, nor any assurance of current or
future compensation. This AIP shall not, in any manner, limit the Bank's right
to terminate compensation and employment at its will, with or without cause.


Participation in the AIP and the right to receive awards under the AIP shall not
give a participant any proprietary interest in the Bank or any of its assets.
Nothing contained in the AIP shall be construed as a guarantee that the assets
of the Bank shall be sufficient to pay any benefits to any person. A participant
shall for all purposes be a general creditor of the Bank. Each payment shall be
from the general assets of the Bank.


The AIP shall be construed in accordance with and governed by the State of Iowa
except to the extent superseded by federal law.


It is intended that the awarding, vesting and payment of any award will comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations relating thereto, so as not to subject any participant to the
payment of any interest or tax penalty, provided, however, that neither the
Bank, the HRC, the Board, or any directors, officers, employees, consultants or
other agents shall be liable to a participant or otherwise responsible for any
such interest and tax penalties.




VI.    Definitions.


As used in this document, the following definitions apply:
(a)
“Disability” shall mean that an employee is receiving benefits under a
disability plan sponsored by the Company for a period of not less than three (3)
months by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period not less than twelve (12) months, and which has rendered
employee incapable of substantially performing his or her duties to the Company.

(b)
“Retirement” shall mean employee has terminated employment based on the
attainment of at least age 55 and completion of at least 5 years of service with
the bank or as permitted under Section 409A of the Internal Revenue Code of
1986, as amended.




Page 9

--------------------------------------------------------------------------------




2011 Annual Incentive Plan Part I Goals


 
Threshold
Target
Maximum
Business with Members (40% Total Weight)
 
 
 
Member Borrowing Penetration
(10% Weight)
64%
69%
74%
Member Product Usage Index (“Touch Points”) (10% Weight)
2.00
2.35
2.70
Advance+LOCs to Assets Ratio with Creditworthy Members Less insurance companies,
HFAs and Large Volatile Accounts (10% Weight)
4%
4.5%
5%
Member Satisfaction - Percentage of Members “Very Satisfied” and “Satisfied”
(10% Weight)
90%
93%
96%
 
 
 
 
Risk Management (40% Total Weight)
 
 
 
Preservation of Enterprise Value as measured by the quarterly average of Market
Value of Capital Stock (MVCS) (20% Weight)
 
100
105*
110 and ranking in upper half of Bank System
Quality of Risk Management as measured by the Board's qualitative assessment
covering the following areas (20% Weight):


Credit Risk (30%)
Market Risk (30%)
Operational Risk (15%)
Internal Controls - SOX 404 (15%)
Model Validation (10%)


No payout if assessment is less than “Moderately Successful,” i.e.
“Unsuccessful”
“Moderately Successful”
“Successful”
“Highly Successful”
Profitability (20% Total Weight)
 
 
 
Spread between Adjusted Return on Capital Stock and Average 3 month LIBOR


- With Prepayment Fees
- Without Prepayment Fees
3.75%
4.75%
5.75%

*In order to exceed “target”, the Bank must be ranked in the upper half of the
Bank system for MVCS.





Page 10